DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejection – 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The term "near real time" in claim 6 and 13 is a relative term which renders the claim indefinite.  The term "near real time" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  

Claim Rejection – 35 U.S.C. 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The rationale for this finding is explained below.  In the instant case, the claims are directed towards periodically calculating insurance premium based on business operational data.  The concept is clearly related to insurance which is a fundamental economic practice, thus the present claims fall within the Certain Method of Organizing Human Activity grouping according to 2019 Revised Patent Subject Matter Eligibility Guidance.   The claims do not include limitations that are “significantly more” than the abstract idea because the claims do not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Note that the limitations, in the instant claims, are done by the generically recited computer device.  The limitations are merely instructions to implement the abstract idea on a computer and require no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry.  Therefore, claims 1-14 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.    
Step 1: The claims 1-14 are directed to a process, machine, manufacture, or composition matter.
In Alice Corp. Pty. Ltd. v. CLS Bank Intern., 134 S. Ct. 2347 (2014), the Supreme Court applied a two-step test for determining whether a claim recites patentable subject matter. First, we determine whether the claims at issue are directed to one or more patent-ineligible concepts, i.e., laws of nature, natural phenomenon, and abstract ideas. Id. at 2355 (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1296–96 (2012)). If so, we then consider whether the elements of each claim, both individually and as an ordered combination, transform the nature of the claim into a patent-eligible application to ensure that the patent in practice amounts to significantly more than a patent upon the ineligible concept itself. 
Step 2A: The claims are directed to an abstract idea.
Prong One
The present claims are directed towards periodically calculating insurance premium based on business operational data.  The concept comprises periodically acquiring business data of an insured, applying rules to acquired data, computing an adjusted premium, and obtaining payment from the insured.  The present claims are related to implementing an insurance premium adjustment and payment, which is a fundamental economic practice.  Therefore, the present claims fall within the Certain Method of Organizing Human Activity grouping.  Moreover, the present claims are not directed to improve the functioning of computer or any particular technology.  Accordingly, this claim recites an abstract idea.
Prong Two
Independent claim 1 does not recite any computer element that performs the method.  Independent claim 8 recites a data processing system, rules logic, processing component, and a financial transaction engine.  These components appear to be generic computer hardware and software.  Paragraph 0018 of the specification suggests the process can be performed by a processor of general purpose computer.  The present claims recite a processor coupled with a memory as additional elements.  The additional elements are claimed to perform basic computer functions, such as obtaining data over network, applying rules/processing data, performing calculation, and transferring money electronically.  According to MPEP 2106.05(d), “performing repetitive calculations“, “receiving, processing, and storing data”, “electronically scanning or extracting data from a physical document”, “electronic recordkeeping”, and “receiving or transmitting data over a network, e.g., using the Internet to gather data” are considered well-understood, routine, and conventional functions of computer.  The recitation of the computer elements amounts to mere instruction to implement an abstract concept on computers.  The present claims do not solve a problem specifically arising in the realm of computer networks.  Rather, the present claims implement an abstract concept using existing computer technology.  The present claims do not recite limitation that improve the functioning of computer, effect a physical transformation, or apply the abstract concept in some other meaningful way beyond generally linking the use of the abstract concept to a particular technological environment.  As such, the present claims fail to integrate into a practical application.
Step 2B: The claims do not recite additional elements that amount to significantly more than the abstract idea.  
	As discussed earlier, independent claim 1 does not recite any computer element that performs the method and independent claim 8 recites a data processing system, rules logic, processing component, and a financial transaction engine.  These components appear to be generic computer hardware and software.  Paragraph 0018 of the specification suggests the process can be performed by a processor of general purpose computer.  The present claims recite a processor coupled with a memory as additional elements.  The additional elements are claimed to perform basic computer functions, such as obtaining data over network, applying rules/processing data, performing calculation, and transferring money electronically.  According to MPEP 2106.05(d), “performing repetitive calculations“, “receiving, processing, and storing data”, “electronically scanning or extracting data from a physical document”, “electronic recordkeeping”, and “receiving or transmitting data over a network, e.g., using the Internet to gather data” are considered well-understood, routine, and conventional functions of computer.  Simply implementing the abstract idea on a generic computer or using a computer as a tool to perform an abstract idea cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  Therefore, the present claims are ineligible for patent.

Claim Rejection – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 4, 6-9, 11, 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steben et al. (Pub. No.: US 2016/0012543), in view of Keefer (Pub. No.: US 2011/0071859) and Roscoe et al. (Pub. No.: US 2013/0035964).
As per claim 1 and 8, Steben teaches an insurance premium computation method comprising:
periodically acquiring insured data from a data processing system operated or maintained by an insured, the insured data related to a business operated by the insured (see paragraph 0039, 0047 and 0052, prior art teaches obtaining business revenue related data periodically; also see paragraph 0099, prior art teaches determining a revenue-to-property exposure rating adjustment factor based on the business information, where the business information may include an indication of a revenue information such as annually sales or receipts; annual sales suggest data is obtained annually but it would be common sense for one skilled in the art to shorten the sampling period from annually to quarterly, monthly, daily, etc.);
applying rules logic to the insured data in combination with carrier data acquired from an insurance carrier and related to an insurance policy associated with the insured (0039 and 0044, “a risk rating engine may, for example, utilize one or more calculations and/or mathematical models to determine a risk score or other type of risk assessment representative of the amount of risk behavior and/or event likely to be associated with a particular business, business revenue, building, object, and/or location”; risk assessment or underwriting is applying carrier data/rule to obtained business data);
computing a dynamically adjusted premium in accordance with output from the rules logic (see paragraph 0027, 0029, 0047, “the premium calculation 240 may be utilized by a “pricing engine” to calculate (and/or look-up or otherwise determine) an appropriate premium to charge for an insurance policy associated with the revenue, structure, object, and/or area for which the insurance data 202a-n was collected and for which the risk assessment 230 was performed”; see paragraph 0048, “premium calculation 240 may utilize a premium adjustment factor in determining an appropriate premium…one or more components of a pricing calculation may be based on a premium adjustment factor (e.g., a revenue-to-property exposure rating adjustment factor)”; also see paragraph 0070-0072 and 0099, “the pure premium is adjusted to compensate for real-world operating consideration that affect an insurer”).
To support the argument that calculating adjusted insurance premium based on periodically gathered business data was well-known, Examiner also cites Keefer.
Keefer teaches periodically acquiring insured data from a data processing system operated or maintained by an insured, the insured data related to a business operated by the insured; applying rules logic to the insured data in combination with carrier data acquired from an insurance carrier and related to an insurance policy associated with the insured; and computing a dynamically adjusted premium in accordance with output from the rules logic (see paragraph 0105, prior art teaches periodically audit insured businesses’ payrolls, sales, or other variables to calculate an adjusted premium that reflects the businesses’ actual operation).
Steben and Keefer, however, do not explicitly teach obtaining a payment in an amount of the dynamically adjusted premium from a first account associated with the insured; and remitting the payment to a second account associated with the carrier.  Examiner points out that this limitation is just standard process for paying insurance.
Roscoe teaches obtaining a payment in an amount of the dynamically adjusted premium from a first account associated with the insured; and remitting the payment to a second account associated with the carrier (see paragraph 0072, “prompt the user to submit information needed for a life insurance policy application and the data necessary to provide instructions for a payment of an initial premium, such as by providing the prospective insured’s bank to execute an electronic funds transfer to a bank account of the insurance company”).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify Steben with teaching from Roscoe to include obtaining a payment in an amount of the dynamically adjusted premium from a first account associated with the insured; and remitting the payment to a second account associated with the carrier.  The modification would have been obvious, because this is a standard procedure for paying insurance.
As per claim 2 and 9, Steben teaches wherein the data processing system is a financial resource system (see paragraph 0032 and 0034).
As per claim 4 and 11, Steben teaches wherein the financial resource system is an accounting software application (see paragraph 0099, prior art teaches gathering business operation information such as revenue, thus it is implied that some sort of accounting software is involved).
As per claim 6 and 13, Steben teaches wherein the periodically acquiring comprises receiving insured data related to a present financial transaction in near real time (see paragraph 0099, prior art teaches determining a revenue-to-property exposure rating adjustment factor based on the business information, where the business information may include an indication of a revenue information such as annually sales or receipts; annual sales suggest data is obtained annually but it would be common sense for one skilled in the art to shorten the sampling period from annually to quarterly, monthly, daily, or near real-time; the technology and network infrastructure for “near real time” data transmission is readily available).

As per claim 7 and 14, Steben teaches wherein the insured data are representative of a monetary value of the present financial transaction (see paragraph 0034, prior art teaches computing insurance premium based on business revenues resulted from financial transactions).


Claim 3 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steben et al. (Pub. No.: US 2016/0012543), in view of Keefer (Pub. No.: US 2011/0071859) and Roscoe et al. (Pub. No.: US 2013/0035964), and further in view of Iwai (Pub. No.: US 2016/0012379).
 	As per claim 3 and 10, Steben does not teach wherein the financial resource system is a point of sale (“POS”) terminal.
	Iwai teaches the financial resource system is a point of sale (“POS”) terminal, and obtaining sales data from POS (see paragraph 0098).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify Steben with teaching from Iwai to include the financial resource system is a point of sale (“POS”) terminal.  The modification would have been obvious, because it is merely applying a known technique (i.e. obtaining sales data from POS) to a known method (i.e. computing adjusted insurance premium based on business data) ready to provide predictable result (i.e. obtain data as transaction is processed).


Claim 5 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steben et al. (Pub. No.: US 2016/0012543), in view of Keefer (Pub. No.: US 2011/0071859) and Roscoe et al. (Pub. No.: US 2013/0035964), and further in view of Sale (Pub. No.: US 2019/0087807).
As per claim 5 and 12, Steben does not teach wherein the computing comprises utilizing a machine learning algorithm.

Sale teaches utilizing a machine learning algorithm (see paragraph 0063).

It would have been obvious to one of ordinary skill in the art at the time of invention to modify Steben with teaching from Sale to include utilizing a machine learning algorithm.  The modification would have been obvious, because it is merely applying a known technique (i.e. utilizing machine learning algorithm to process data) to a known method (i.e. computing adjusted insurance premium based on business data) ready to provide predictable result (i.e. improve computing by studying high volumes of available data).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAO FU whose telephone number is (571)270-3441.  The examiner can normally be reached on 9:00 AM - 6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached on (571) 272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAO FU/Primary Examiner, Art Unit 3697                                                                                                                                                                                                        
FEB-2021